DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the RCE filed on 04/18/2022, the amendments filed on 03/16/2022 have been entered. This action is in response to the supplemental response filed on 07/08/2022 (including amendments to claims and remarks). In the amendments filed on 07/08/2022, claims 1, 2, 10, 11, 17, and 18 are amended. Claims 1-20 are pending and have been examined.
In response to claims and remarks submitted on 07/08/2022, the objection to Specification, objection to claims 1-20, 35 U.S.C. 112(a) rejection to claims 1-20, 35 U.S.C. 112(b) rejection to claims 10, 12-17, and 19- 20, and 35 U.S.C. 101 rejection to claims 2, 11, and 18 made in the previous Office Action have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the device" has been interpreted as "a device".
Claim 2 recites the limitation "the at least one positional anchor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the at least one positional anchor" has been interpreted as "
Claim 2 recites the limitation "the received data" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the received data" has been interpreted as "
Claim 11 recites the limitation "the received data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the received data" has been interpreted as "
Claim 18 recites the limitation "the received data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the received data" has been interpreted as "
Dependent claims 2-9 are rejected based on the same rationale as claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-10, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the coordinate data, determine that the geographic location of the network-connected device is monitored location, in which movement/translation activities captured by at least one sensor are monitored
in response to determining that the geographic location is a monitored location: determine which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location;
identify...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data;
trigger performance of a second operation based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the coordinate data, determine that the geographic location of the network-connected device is monitored location, in which movement/translation activities captured by at least one sensor are monitored (determining a location is a monitored location in which activities are monitored corresponds to evaluation and judgment of data with assistance of pen and paper); in response to determining that the geographic location is a monitored location: determine which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location (determining specific movements presented by activity data in response to determining a monitored location corresponds to evaluating data and making judgment regarding the data with assistance of pen and paper); identify...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (identifying a performance of operation within the monitored location that correlates to movements corresponds to evaluating data from the database and making judgment regarding the data with assistance of pen and paper); trigger performance of a second operation based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (the triggering of a second operation such as “generating a document and/or message” (see Specification [0050]) wherein the second operation “involves” a device or object and “affects” an object, device, user, or operational system amounts to generating a document or message indicating information about a device, object, user, or operational system; generating a message corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determines a frequency of movements from the sequence of coordinates; and
in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass determines a frequency of movements from the sequence of coordinates (corresponds to evaluation and judgment); in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (the performing of a second operation such as “generating a document and/or message” (see Specification [0050]) based on determining of movements and identifying frequency of movements corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” and “the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location;...receives the sequence of coordinates;” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “the network-connected device is a user device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location;...receives the sequence of coordinates;” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “the network-connected device is a user device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detects activation of a learning mode;
in response to the activation of the learning mode, identifies a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received; and
selectively correlates the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass detects activation of a learning mode (corresponds to evaluation); in response to the activation of the learning mode, identifies a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received (corresponds to evaluation and judgment); selectively correlates the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to correlating the pattern of specific movements to the at least one pre-identified operation...
detects initiation of a specific task and a time of duration of the specific task;
determines a frequency of the pattern of specific movements;
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to correlating the pattern of specific movements to the at least one pre-identified operation...detects initiation of a specific task and a time of duration of the specific task (corresponds to evaluation and judgment); determines a frequency of the pattern of specific movements; in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” and “transmits the informative communication to the user device” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “transmits the informative communication to the user device” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “wherein the network-connected device is a user device that comprises, at least in part, at least one component that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “wherein the network-connected device is a user device that comprises, at least in part, at least one component that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human can observe the geographic location and the specific movement of the monitored sensor to evaluate the data and represent (identify) the data in grid format).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “wherein the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional element of “identify, from a database” amounts to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; ...communicatively coupled to the device interface and the NID and that” and “wherein the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the coordinate data, determining,...that the geographic location of the network-connected device is monitored location, in which user activities captured by at least one sensor are monitored
in response to determining that the geographic location is a monitored location: determining which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location; 
identifying...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data;
triggering performance of a second operation from...executing a subsequent scan of another object and signaling...an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the coordinate data, determining,...that the geographic location of the network-connected device is monitored location, in which user activities captured by at least one sensor are monitored (determining a location is a monitored location in which activities are monitored corresponds to evaluation and judgment of data with assistance of pen and paper); in response to determining that the geographic location is a monitored location: determining which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location (determining specific movements presented by activity data in response to determining a monitored location corresponds to evaluating data and making judgment regarding the data with assistance of pen and paper); identifying...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (identifying a performance of operation within the monitored location that correlates to movements corresponds to evaluating data from the database and making judgment regarding the data with assistance of pen and paper); triggering performance of a second operation from...executing a subsequent scan of another object and signaling...an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (the triggering of a second operation such as “generating a document and/or message” (see Specification [0050]) wherein the second operation “involves” a device or object and “affects” an object, device, user, or operational system amounts to generating a document or message indicating information about a device, object, user, or operational system; generating a message corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper); a human mind, with the assistance of pen and paper, can signal the beginning or end of an event).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identifying, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining a frequency of movements from the sequence of coordinates; and
in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass determining a frequency of movements from the sequence of coordinates (corresponds to evaluation and judgment); in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (the performing of a second operation such as “generating a document and/or message” (see Specification [0050]) based on determining of movements and identifying frequency of movements corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper)).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identifying, from a database” and “wherein the network connected device is
the user device and the method further comprises” and “receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “wherein the network connected device is
the user device and the method further comprises” and “receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting activation of a learning mode;
in response to detecting activation of the learning mode, identifying a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received;
selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location;
in response to correlating the pattern of specific movements to the at least one pre-identified operation, detecting initiation of a specific task and a time of duration of the specific task;
determining a frequency of the pattern of specific movements; and
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass detecting activation of a learning mode (corresponds to evaluation); in response to detecting activation of the learning mode, identifying a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received (corresponds to evaluation and judgment); selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (corresponds to evaluation and judgment); in response to correlating the pattern of specific movements to the at least one pre-identified operation, detecting initiation of a specific task and a time of duration of the specific task (corresponds to evaluation and judgment); determining a frequency of the pattern of specific movements (corresponds to evaluation); in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identifying, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location (corresponds to evaluation with assistance of pen and paper); wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human can observe the geographic location and the specific movement of the monitored sensor to evaluate the data and represent (identify) the data in grid format).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” and “identifying, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” and “the network-connected device comprises, at least in part, at least one component” and “the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” and “the network-connected device comprises, at least in part, at least one component” and “the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the coordinate data, determining...that the geographic location of the network-connected device is monitored location, in which user activities captured by at least one sensor are monitored;
in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location;
identifying...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data;
triggering performance of a second operation from among...executing a subsequent scan of another object and signaling...an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the coordinate data, determining...that the geographic location of the network-connected device is monitored location, in which user activities captured by at least one sensor are monitored (determining a location is a monitored location in which activities are monitored corresponds to evaluation and judgment of data with assistance of pen and paper); in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the translation activity data captured by the at least one sensor within the monitored location (determining specific movements presented by activity data in response to determining a monitored location corresponds to evaluating data and making judgment regarding the data with assistance of pen and paper); identifying...a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (identifying a performance of operation within the monitored location that correlates to movements corresponds to evaluating data from the database and making judgment regarding the data with assistance of pen and paper); triggering performance of a second operation from among...executing a subsequent scan of another object and signaling...an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (the triggering of a second operation such as “generating a document and/or message” (see Specification [0050]) wherein the second operation “involves” a device or object and “affects” an object, device, user, or operational system amounts to generating a document or message indicating information about a device, object, user, or operational system; generating a message corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper); a human mind, with the assistance of pen and paper, can signal the beginning or end of an event).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide a functionality of” “at a processor”, and “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation
transmitters physically located within the monitored location that transmit the coordinate data”, and “identifying, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation
transmitters physically located within the monitored location that transmit the coordinate data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the recitation of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location.
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass  (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location (corresponds to evaluation with assistance of pen and paper); wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human can observe the geographic location and the specific movement of the monitored sensor to evaluate the data and represent (identify) the data in grid format).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide a functionality of” “at a processor”, and “by the processor” and “from among a scanning device” and “by a device”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation
transmitters physically located within the monitored location that transmit the coordinate data”, and “identifying, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” and “the network-connected device comprises, at least in part, at least one component that” and “the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device” generally links the use of a judicial exception to a particular technological environment (network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the recitation of “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” and “the network-connected device comprises, at least in part, at least one component that” and “the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which does not amount to significantly more. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0285596 A1) in view of Watson et al. (US 2015/0123787 A1).
Regarding Claim 1,
Hunt et al. teaches A data processing device comprising: a device interface and a network interface device (NID) that communicatively couples the device to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device; a processor communicatively coupled to the device interface and the NID and that: receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device (Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a processor 145 communicatively coupled to network interface 170 (corresponds to network interface device, see pg. 5 [0060]) and input device 150 (corresponds to device interface, see pg. 5 [0052]-[0053]); Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface device) coupled to communication network and network-connected user devices 105 or nodes of the network (correspond to network-connected devices); pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]),
the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location; pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches data received comprises travel scenario data (corresponds to translation activity data) that corresponds to user’s specific movement and activity)...;
a movement detection utility executing on the processor and which configures the processor to: in response to receiving the coordinate data, determine that the geographic location of the network-connected device is monitored location (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) location matches a predefined, monitored location in which user activities are monitored; Fig. 1 teaches appliance control module 165 (corresponds to a movement detection utility; see Fig. 2 for various modules of the appliance control module that perform analysis associated with movement detection) as part of Appliance Manager 140; Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules)...; and
in response to determining that the geographic location is a monitored location: determine which specific movements are presented by the translation activity data (pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches determining user’s specific movements as presented by the travel scenario data (translation activity data) in response to determining user’s position data);
identify, from a database, a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches identifying performance of the specific operation of “begin heating water at a specific time” within the monitored location of the “vacation home” wherein the operation is correlated with a user’s specific movements presented by the travel scenario (translation activity data) of “traveling to vacation home”; pg. 7 [0080] teaches data are stored in database)...; and
trigger performance of a second operation based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches an example of the appliance setting module controls the water heater to stop heating water (corresponds to triggering performance of a second operation) based on identifying when the water heating operation starts (corresponds to an identified specific operation that is being performed in the geographic location) and based on a time parameter, wherein the second operation involves and affects a smart water heater (corresponds to device or object within the geographic location); stopping the water heater (second operation) affects the user of the mobile device and the smart appliance system (operational system); pg. 5 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates” teaches the mobile device tracks user position data, therefore a second operation such as stopping the water heater can affect the mobile device in that the stopping of the water heater would mean the user’s stay at the vacation home has ended and the user’s position data in the mobile device is updated).
Hunt et al. does not appear to explicitly teach (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location;...in which movement/translation activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data;...translation activity data captured by the at least one sensor within the monitored location.
However, Watson et al. teaches (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches sensor data corresponding to the movement of the monitored sensor; pg. 4 [0036]-[0041] teach translation activity data that corresponds to sensor data; also see pg. 6 [0076] for various types of monitored sensors)...
in which movement/translation activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” and pg. 7 [0080] teach location sensors are physically located within a monitored location and transmit geolocation data wherein movement/translation activities are captured; pg. 7-8 [0086] teaches geolocation data include coordinate data);...
translation activity data captured by the at least one sensor within the monitored location (pg. 4 [0036]-[0041] teach translation activity data captured by sensor data within a monitored location).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate limitation(s) above as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 2,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Watson et al. further teaches the monitored location comprises at least one positional anchor that defines a specific area of the monitored location within which the movement activities are monitored; and the processor: establishes, using the at least one positional anchor and the received data, a geofence that defines a virtual barrier delineating the monitored location from a non-monitored location (Fig. 3 teaches processor; pg. 15 [0142] “it will be possible to implement and monitor locational "geo-fences" with respect to client devices 3 and the lone workers associated therewith. The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated in accordance with the remainder of the present invention, as well as location-based warning or feedback could be transmitted back to the client device 3 by the monitoring server 5. By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches geo-coordinates (correspond to positional anchor) that define a specific area within which activities are monitored are used to establish a geofence, which is a virtual barrier that delineates monitored location from non-monitored location);
triggers at least one of the user device and the receiver and data aggregator device located within a known geofenced location to collect additional translation activity data (pg. 14-15 [0138]: “The periodic sensor data which might be captured includes a periodic sampling of the location coordinates from the GPS or other geo-reference hardware on the device which could either be catalogued purely from the perspective of logging the location of the client device or could also be used for a periodic sampling against one or more geo-fences stored with respect to the lone worker monitoring profile in question at or accessible to the monitoring server” teaches triggering user device to perform periodic (additional) collection of user activity data (translation activity data) wherein the device is located within a geofenced location); and 
performs the second operation only when the coordinate data is within a known geofenced location that correlates to the monitored location (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated...By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches monitoring and notifying user departure from a safe working area (corresponds to performing a second operation) only when the system can monitor and correlate user’s coordinates with a predefined geofence).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 4,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the processor: detects activation of a learning mode; in response to the activation of the learning mode, identifies a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received; and selectively correlates the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]).
Regarding Claim 6,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the processor: receives the at least one specific movement in real-time; identifies a pattern associated with a group of specific movements (Fig. 1 element 145 teaches processor; pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches receiving specific current user position data identifying user movement (corresponds to receiving real-time movement data), which is used to determine a travel scenario (corresponds to pattern associated with movements));
archives the specific movement and a pattern of specific movements in the database, wherein the database is a location-based operation mapping (LBOM) database and is updated with data received from the user device within the geographic location that is monitored (pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach archiving travel scenario (corresponds to specific movement and pattern of specific movement) and the appliance in a database wherein the movement pattern is associated with a location, thus rendering the database to correspond to a location-based operation mapping (LBOM) database wherein the database is updated with data received from user device; also see pg. 6 [0066]);
aggregates the specific movement received in real-time with the specific movement that is archived, to form a known pattern of specific movements (pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches aggregating specific current user position data and user movement pattern);
autonomously executes an expected action in response to identifying the known pattern of specific movements (pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teaches autonomously controlling setting for an appliance (expected action) in response to identifying travel scenario (a known pattern of movement)); and
correlates, within the LBOM database, the specific movement occurring within the geographic location with a resulting operation that can affect one or more of the object within the geographic location, the user of the mobile device, the mobile device, and an operational system (pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach correlating travel scenario associated with a location (corresponds to specific movement occurring within the geographic location) and the appliance in a database wherein the appliance is associated with appliance setting control operations that can affect a smart appliance (objection) within the location or a user).
Regarding Claim 8,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the network-connected device is a user device (Fig. 1 element 105 teaches network connected user devices).
that comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device).
Regarding Claim 10,
Hunt et al. teaches A method comprising: receiving, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device (Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a processor 145 communicatively coupled to network interface 170 (corresponds to network interface device, see pg. 5 [0060]) and input device 150 (corresponds to device interface, see pg. 5 [0052]-[0053]); Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface device) coupled to communication network and network-connected user devices 105 or nodes of the network (correspond to network-connected devices); pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]),
the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location; pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches data received comprises travel scenario data (corresponds to translation activity data) that corresponds to user’s specific movement and activity);
in response to receiving the coordinate data, determining, by a processor, that the geographic location of the network-connected device is monitored location (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) location matches a predefined, monitored location in which user activities are monitored; Fig. 1 teaches appliance control module 165 (corresponds to a movement detection utility; see Fig. 2 for various modules of the appliance control module that perform analysis associated with movement detection) as part of Appliance Manager 140; Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules)...; and
in response to determining that the geographic location is a monitored location: determining which specific movements are presented by the translation activity data (pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches determining user’s specific movements as presented by the travel scenario data (translation activity data) in response to determining user’s position data)...;
identifying, from a database, a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches identifying performance of the specific operation of “begin heating water at a specific time” within the monitored location of the “vacation home” wherein the operation is correlated with a user’s specific movements presented by the travel scenario (translation activity data) of “traveling to vacation home”; pg. 7 [0080] teaches data are stored in database); and
triggering performance of a second operation...and signaling, by a device, an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches an example of the appliance setting module controls the water heater to stop heating water (corresponds to triggering performance of a second operation) based on identifying when the water heating operation starts (corresponds to an identified specific operation that is being performed in the geographic location) and based on a time parameter, wherein the second operation involves and affects a smart water heater (corresponds to device or object within the geographic location); stopping the water heater (second operation) affects the user of the mobile device and the smart appliance system (operational system); the appliance setting module in a device signals the end or beginning of the event of starting or stopping an appliance; pg. 5 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates” teaches the mobile device tracks user position data, therefore a second operation such as stopping the water heater can affect the mobile device in that the stopping of the water heater would mean the user’s stay at the vacation home has ended and the user’s position data in the mobile device is updated).
Hunt et al. does not appear to explicitly teach (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location;...in which user activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data;... translation activity data captured by the at least one sensor within the monitored location...triggering performance of a second operation from among a scanning device executing a subsequent scan of another object.
However, Watson et al. teaches (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches sensor data corresponding to the movement of the monitored sensor; pg. 4 [0036]-[0041] teach translation activity data that corresponds to sensor data; also see pg. 6 [0076] for various types of monitored sensors)...
in which user activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” and pg. 7 [0080] teach location sensors are physically located within a monitored location and transmit geolocation data wherein user movement activities are captured; pg. 7-8 [0086] teaches geolocation data include coordinate data);...
translation activity data captured by the at least one sensor within the monitored location (pg. 4 [0036]-[0041] teach translation activity data captured by sensor data within a monitored location)...
triggering performance of a second operation from among a scanning device executing a subsequent scan of another object (pg. 11 [0112]: “There will then be a monitoring engine or routine within the software 7 resident upon the monitoring server 5 in accordance with the remainder of the present invention which will scan any received client device data to identify safety exceptions including the cessation of movement of a client device, a fall or abrupt movement, a failure to timely provide a remote check-in response, or any other exceptions in terms of periodic sensor stream data readings or detected immediate alert conditions...The monitoring of received client data transmissions will continue in a monitoring loop during the appropriate working time” teaches triggering the performance of scanning operation from a monitoring engine within a software device (corresponds to scanning device) to scan data associated with workers (correspond to another object)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate limitation(s) above as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 11,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Watson et al. further teaches comprising: establishing, using at least one positional anchor and the received data, a geofence that defines a virtual barrier delineating the monitored location from a non-monitored location, the monitored location comprises the at least one positional anchor that defines a specific area of the monitored location within which the movement activities are monitored (Fig. 3 teaches processor; pg. 15 [0142] “it will be possible to implement and monitor locational "geo-fences" with respect to client devices 3 and the lone workers associated therewith. The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated in accordance with the remainder of the present invention, as well as location-based warning or feedback could be transmitted back to the client device 3 by the monitoring server 5. By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches geo-coordinates (correspond to positional anchor) that define a specific area within which activities are monitored are used to establish a geofence, which is a virtual barrier that delineates monitored location from non-monitored location);
triggering at least one of the network-connected device located within a known geofenced location to collect additional translation activity data (pg. 14-15 [0138]: “The periodic sensor data which might be captured includes a periodic sampling of the location coordinates from the GPS or other geo-reference hardware on the device which could either be catalogued purely from the perspective of logging the location of the client device or could also be used for a periodic sampling against one or more geo-fences stored with respect to the lone worker monitoring profile in question at or accessible to the monitoring server” teaches triggering user device to perform periodic (additional) collection of user activity data (translation activity data) wherein the device is located within a geofenced location); and 
performing the second operation only when the coordinate is within a known geofenced location that correlates to the monitored location (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated...By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches monitoring and notifying user departure from a safe working area (corresponds to performing a second operation) only when the system can monitor and correlate user’s coordinates with a predefined geofence).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 14,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Hunt et al. further teaches receiving the at least one specific movement in real-time; identifying a pattern associated with a group of specific movements (Fig. 1 element 145 teaches processor; pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches receiving specific current user position data identifying user movement (corresponds to receiving real-time movement data), which is used to determine a travel scenario (corresponds to pattern associated with movements));
archiving the specific movement and a pattern of specific movements in the database, wherein the database is a location-based operation mapping (LBOM) database and is updated with data received from the network-connected device within the geographic location that is monitored (pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach archiving travel scenario (corresponds to specific movement and pattern of specific movement) and the appliance in a database wherein the movement pattern is associated with a location, thus rendering the database to correspond to a location-based operation mapping (LBOM) database wherein the database is updated with data received from user device; also see pg. 6 [0066]);
aggregating the specific movement received in real-time with the specific movement that is archived, to form a known pattern of specific movements (pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches aggregating specific current user position data and user movement pattern);
autonomously executing an expected action in response to identifying the known pattern of specific movements (pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teaches autonomously controlling setting for an appliance (expected action) in response to identifying travel scenario (a known pattern of movement)); and
correlating, within the LBOM database, the specific movement occurring within the geographic location with a resulting operation that can affect one or more of the object within the geographic location, the user of the mobile device, the mobile device, and the operational system (pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach correlating travel scenario associated with a location (corresponds to specific movement occurring within the geographic location) and the appliance in a database wherein the appliance is associated with appliance setting control operations that can affect a smart appliance (objection) within the location or a user).
Regarding Claim 17,
Hunt et al. teaches A computer program product comprising: a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide functionality of (see pg. 13 [0142]):
receiving, at a processor, via at least one of a device interface and a network interface device (NID), communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device (Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a processor 145 communicatively coupled to network interface 170 (corresponds to network interface device, see pg. 5 [0060]) and input device 150 (corresponds to device interface, see pg. 5 [0052]-[0053]); Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface device) coupled to communication network and network-connected user devices 105 or nodes of the network (correspond to network-connected devices); pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]),
the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location; pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches data received comprises travel scenario data (corresponds to translation activity data) that corresponds to user’s specific movement and activity)...;
in response to receiving the coordinate data, determining, by a processor, that the geographic location of the network-connected device is monitored location (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) location matches a predefined, monitored location in which user activities are monitored; Fig. 1 teaches appliance control module 165 (corresponds to a movement detection utility; see Fig. 2 for various modules of the appliance control module that perform analysis associated with movement detection) as part of Appliance Manager 140; Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules)...; and
in response to determining that the geographic location is a monitored location: determining which specific movements are presented by the translation activity data (pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches determining user’s specific movements as presented by the travel scenario data (translation activity data) in response to determining user’s position data)...;
identifying, from a database, a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches identifying performance of the specific operation of “begin heating water at a specific time” within the monitored location of the “vacation home” wherein the operation is correlated with a user’s specific movements presented by the travel scenario (translation activity data) of “traveling to vacation home”; pg. 7 [0080] teaches data are stored in database); and
triggering performance of a second operation...and signaling, by a device, an end or a beginning of an event, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within the geographic location (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches an example of the appliance setting module controls the water heater to stop heating water (corresponds to triggering performance of a second operation) based on identifying when the water heating operation starts (corresponds to an identified specific operation that is being performed in the geographic location) and based on a time parameter, wherein the second operation involves and affects a smart water heater (corresponds to device or object within the geographic location); stopping the water heater (second operation) affects the user of the mobile device and the smart appliance system (operational system); the appliance setting module in a device signals the end or beginning of the event of starting or stopping an appliance; pg. 5 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates” teaches the mobile device tracks user position data, therefore a second operation such as stopping the water heater can affect the mobile device in that the stopping of the water heater would mean the user’s stay at the vacation home has ended and the user’s position data in the mobile device is updated).
Hunt et al. does not appear to explicitly teach (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location;...in which user activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data;... translation activity data captured by the at least one sensor within the monitored location...triggering performance of a second operation from among a scanning device executing a subsequent scan of another object.
However, Watson et al. teaches (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches sensor data corresponding to the movement of the monitored sensor; pg. 4 [0036]-[0041] teach translation activity data that corresponds to sensor data; also see pg. 6 [0076] for various types of monitored sensors)...
in which user activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” and pg. 7 [0080] teach location sensors are physically located within a monitored location and transmit geolocation data wherein user movement activities are captured; pg. 7-8 [0086] teaches geolocation data include coordinate data);...
translation activity data captured by the at least one sensor within the monitored location (pg. 4 [0036]-[0041] teach translation activity data captured by sensor data within a monitored location)...
triggering performance of a second operation from among a scanning device executing a subsequent scan of another object (pg. 11 [0112]: “There will then be a monitoring engine or routine within the software 7 resident upon the monitoring server 5 in accordance with the remainder of the present invention which will scan any received client device data to identify safety exceptions including the cessation of movement of a client device, a fall or abrupt movement, a failure to timely provide a remote check-in response, or any other exceptions in terms of periodic sensor stream data readings or detected immediate alert conditions...The monitoring of received client data transmissions will continue in a monitoring loop during the appropriate working time” teaches triggering the performance of scanning operation from a monitoring engine within a software device (corresponds to scanning device) to scan data associated with workers (correspond to another object)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate limitation(s) above as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).

Claims 3, 5, 7, 9, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0285596 A1) in view of Watson et al. (US 2015/0123787 A1) and further in view of BELL et al. (US 2017/0206223 A1).
Regarding Claim 3,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein: the network-connected device is a user device; the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location; and the processor: receives the sequence of coordinates (Fig. 1 element 105 teaches network-connected user devices; pg. 5 [0063]: “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” and pg. 6 [0068]: “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach monitoring user movement represented by position data (with coordinates) as user moves from one position to another position wherein the travel vector corresponds to a sequence of coordinates; Fig. 1 element 145 teaches processor). 
Hunt et al. in view of Watson et al. does not appear to explicitly teach determines a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
However, BELL et al. teaches determines a frequency of movements from the sequence of coordinates (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement);
	and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (pg. 6 [0087]: “The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme. This analysis can enable the server 102 to determine the zip code associated with the home residence, typical commuting start and end times, and diurnal behavior patterns to inform the predictive model” teaches based on the sequence and frequency of a trip between two locations visited, the server is enabled to execute the determination of a zip code associated with a home residence, commuting times, and behavioral patterns to inform the predictive model (second operation) based on the trip (specified operation)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 5,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 4.
Hunt et al. further teaches wherein, in response to correlating the pattern of specific movements to the at least one pre-identified operation, the processor (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]): 
detects initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication and transmits the informative communication to the user device (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication and transmits the informative communication to the user device as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Hunt et al. in view of Watson et al. does not appear to explicitly teach determines a frequency of the pattern of specific movements.
However, BELL et al. teaches determines a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 7,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. in view of Watson et al. does not appear to explicitly teach but BELL et al. teaches wherein: the database is a cloud-based processing entity (¶[0081]: “In some embodiments, the server 102 can reside in a data center and form a node in a cloud computing infrastructure” teaches the server within the system 100 includes the memory 110 (database) which is within a cloud computing infrastructure (cloud-based processing entity)) that provides artificial intelligence (Al) learning (¶[0060]: “In some embodiments, the location information analytics mechanism can use one or more machine learning techniques to determine or refine attributes in one or more profiles-” teaches the machine learning techniques for location information analytics are used within the system to determine or refine attributes in profiles (location-based operation mapping)) based on received real-time coordinates (¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points (coordinates) in real-time is taught as the movement of a user in an area of a location) and archived coordinates that correspond to known patterns of specific movements (¶[0118]: “To this end, in step 706, the LIF module 112 can quantize the time as well as the geographical coordinate of a session (or, if the LIF module 112 does not identify sessions, the geographical coordinate of a location data point). In particular, the LIF module 112 can be configured to identify common temporal patterns” teaches the LIF module contains information of the temporal patterns of the geographical coordinates of allocation data point; ¶[0071]: “In some embodiments, the LIF module 112 and/or the LIA module 114 can be implemented in software stored in the non-transitory memory device 110, such as a non-transitory computer readable medium” teaches the LIF/LIA module which contains information of the temporal patterns is implemented in software stored in a memory, thus the information of the temporal patterns are stored in the memory for use in the software; ¶[0056]: “The annotation information can be one of the features used to determine attributes associated with the target entity. The annotation information can be received from external sources, such as a website, a database, or any source information to which the disclosed location information analytics mechanism has access” teaches annotation information as information that includes location information and stored within a database; ¶[0067]: “Furthermore, the LIF module 112 can also group (or merge) two or more sessions into a cluster, and, optionally, add annotation information to sessions and/or clusters based on information from external data sources…In some embodiments, the annotation information can include one or more of: demographic information such as census data on a location housing cost statistics of a location (e.g. from public records to know average home sales price or rental cost)…” teaches the LIF module containing annotation information which includes location information stored (archived) within a database); and the processor provides a sequence of coordinates to the cloud-based processing entity (¶[0086]:“The server 102 can be configured to identify and classify specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity. The server 102 subsequently analyzes the AoAs collectively to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles” teaches the server within the cloud computing infrastructure is provided with a series of location points of the target entity within an AoA to determine patterns); and the cloud-based processing entity of the database: determines a statistical model of movements (¶[0120]:“ More particularly, to characterize a cluster based on an information gain, the LIF module 112 can be configured to receive all data points currently within a cluster and quantize field values (e.g., attributes) associated with the data points. Then, the LIF module 112 can construct histograms of these quantized fields and interpret them as statistical distributions” teaches the statistical distributions (statistical model) of the quantized field values (attributes such as movements gathered by the LIF module)); and generates a predictive model using predictive analytics on data in the database to correlate a statistical frequency of coordinates with the known patterns of specific movements (¶[0129]: “The LIA module 114 can be configured to determine the home location (also known as a home attribute of the profile) by analyzing the movement patterns of the target entity between AoAs, whether a particular location (e.g., the AOA corresponding to the particular location) is known to be (or is likely to be) a residence, including, for example, a house, an apartment and a condo, a commercial/residential density around the location, a frequency of the particular location (e.g., the AOA corresponding to the particular location) relative to other AoAs” teaches the LIA module to correlate the movement patterns of the target entity’s movements between AoAs (known movement) to the frequency of the particular location (statistical frequency of coordinates); ¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location), to forecast specific movements and an effect of the specific movements (¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location; ¶[0054]: “In some embodiments, the profile can be used by service providers to predict future behaviors of the target entity, and provide adapted services to the target entity based on the predicted future behaviors. For example, the location information analytics mechanism can use one or more profiles to generate a predictive model that can predict the location and/or the type of locations/venues that a corresponding target entity may be located at any given time” teaches future behaviors are predicted (forecast specific movements) thus an adapted service is provided to the target entity based on the predicted behavior (effect of movements)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 9,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 12,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Hunt et al. further teaches wherein the network connected device is the user device and the method further comprises: receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location (Fig. 1 element 105 teaches network-connected user devices; pg. 5 [0063]: “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” and pg. 6 [0068]: “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach monitoring user movement represented by position data (with coordinates) as user moves from one position to another position wherein the travel vector corresponds to a sequence of coordinates; Fig. 1 element 145 teaches processor). 
Hunt et al. in view of Watson et al. does not appear to explicitly teach determining a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
However, BELL et al. teaches determining a frequency of movements from the sequence of coordinates (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement);
	and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (pg. 6 [0087]: “The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme. This analysis can enable the server 102 to determine the zip code associated with the home residence, typical commuting start and end times, and diurnal behavior patterns to inform the predictive model” teaches based on the sequence and frequency of a trip between two locations visited, the server is enabled to execute the determination of a zip code associated with a home residence, commuting times, and behavioral patterns to inform the predictive model (second operation) based on the trip (specified operation)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 13,
Hunt et al. in view of Watson et al. teaches the method of claim 10.
Hunt et al. further teaches detecting activation of a learning mode; in response to detecting activation of the a learning mode, identifying a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received; selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]);
in response to correlating the pattern of specific movements to the at least one pre-identified operation (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]), 
detecting initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches in response to in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication and transmits the informative communication to the user device as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Hunt et al. in view of Watson et al. does not appear to explicitly teach determining a frequency of the pattern of specific movements.
However, BELL et al. teaches determining a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determining a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 15,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Hunt et al. in view of Watson et al. does not appear to explicitly teach but BELL et al. teaches wherein: the database is cloud-based processing entity (¶[0081]: “In some embodiments, the server 102 can reside in a data center and form a node in a cloud computing infrastructure” teaches the server within the system 100 includes the memory 110 (database) which is within a cloud computing infrastructure (cloud-based processing entity)) that provides artificial intelligence (Al) learning (¶[0060]: “In some embodiments, the location information analytics mechanism can use one or more machine learning techniques to determine or refine attributes in one or more profiles-” teaches the machine learning techniques for location information analytics are used within the system to determine or refine attributes in profiles (location-based operation mapping)) based on received real-time coordinates (¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points (coordinates) in real-time is taught as the movement of a user in an area of a location) and archived coordinates that correspond to known patterns of specific movements (¶[0118]: “To this end, in step 706, the LIF module 112 can quantize the time as well as the geographical coordinate of a session (or, if the LIF module 112 does not identify sessions, the geographical coordinate of a location data point). In particular, the LIF module 112 can be configured to identify common temporal patterns” teaches the LIF module contains information of the temporal patterns of the geographical coordinates of allocation data point; ¶[0071]: “In some embodiments, the LIF module 112 and/or the LIA module 114 can be implemented in software stored in the non-transitory memory device 110, such as a non-transitory computer readable medium” teaches the LIF/LIA module which contains information of the temporal patterns is implemented in software stored in a memory, thus the information of the temporal patterns are stored in the memory for use in the software; ¶[0056]: “The annotation information can be one of the features used to determine attributes associated with the target entity. The annotation information can be received from external sources, such as a website, a database, or any source information to which the disclosed location information analytics mechanism has access” teaches annotation information as information that includes location information and stored within a database; ¶[0067]: “Furthermore, the LIF module 112 can also group (or merge) two or more sessions into a cluster, and, optionally, add annotation information to sessions and/or clusters based on information from external data sources…In some embodiments, the annotation information can include one or more of: demographic information such as census data on a location housing cost statistics of a location (e.g. from public records to know average home sales price or rental cost)…” teaches the LIF module containing annotation information which includes location information stored (archived) within a database); and the processor provides a sequence of coordinates to the cloud-based processing entity (¶[0086]:“The server 102 can be configured to identify and classify specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity. The server 102 subsequently analyzes the AoAs collectively to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles” teaches the server within the cloud computing infrastructure is provided with a series of location points of the target entity within an AoA to determine patterns); and the cloud-based processing entity of the database: determines a statistical model of movements (¶[0120]:“ More particularly, to characterize a cluster based on an information gain, the LIF module 112 can be configured to receive all data points currently within a cluster and quantize field values (e.g., attributes) associated with the data points. Then, the LIF module 112 can construct histograms of these quantized fields and interpret them as statistical distributions” teaches the statistical distributions (statistical model) of the quantized field values (attributes such as movements gathered by the LIF module)); and generates a predictive model using predictive analytics on data in the database to correlate a statistical frequency of coordinates with the known patterns of specific movements (¶[0129]: “The LIA module 114 can be configured to determine the home location (also known as a home attribute of the profile) by analyzing the movement patterns of the target entity between AoAs, whether a particular location (e.g., the AOA corresponding to the particular location) is known to be (or is likely to be) a residence, including, for example, a house, an apartment and a condo, a commercial/residential density around the location, a frequency of the particular location (e.g., the AOA corresponding to the particular location) relative to other AoAs” teaches the LIA module to correlate the movement patterns of the target entity’s movements between AoAs (known movement) to the frequency of the particular location (statistical frequency of coordinates); ¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location), to forecast specific movements and an effect of the specific movements (¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location; ¶[0054]: “In some embodiments, the profile can be used by service providers to predict future behaviors of the target entity, and provide adapted services to the target entity based on the predicted future behaviors. For example, the location information analytics mechanism can use one or more profiles to generate a predictive model that can predict the location and/or the type of locations/venues that a corresponding target entity may be located at any given time” teaches future behaviors are predicted (forecast specific movements) thus an adapted service is provided to the target entity based on the predicted behavior (effect of movements)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 16,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Hunt et al. further teaches further wherein the network-connected device comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device); and
the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 18,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17.
Hunt et al. further teaches wherein the program code further comprises code for (see pg. 13 [0142]):
 ...receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location (Fig. 1 element 105 teaches network-connected user devices; pg. 5 [0063]: “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” and pg. 6 [0068]: “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach monitoring user movement represented by position data (with coordinates) as user moves from one position to another position wherein the travel vector corresponds to a sequence of coordinates; Fig. 1 element 145 teaches processor);
...activating a learning mode; in response to activating the learning mode, identifies a pattern of specific movements tracked by the network-connected device within the geographic location that correspond to a sequence of coordinates received; selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]);
in response to correlating the pattern of specific movements to the at least one pre-identified operation (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]), 
detecting initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches establishing, using at least one positional anchor and the received data, a geofence that defines a virtual barrier delineating the monitored location from a non-monitored location, the monitored location comprises the at least one positional anchor that defines a specific area of the monitored location within which the movement activities are monitored (Fig. 3 teaches processor; pg. 15 [0142] “it will be possible to implement and monitor locational "geo-fences" with respect to client devices 3 and the lone workers associated therewith. The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated in accordance with the remainder of the present invention, as well as location-based warning or feedback could be transmitted back to the client device 3 by the monitoring server 5. By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches geo-coordinates (correspond to positional anchor) that define a specific area within which activities are monitored are used to establish a geofence, which is a virtual barrier that delineates monitored location from non-monitored location);
triggering at least one of the network-connected device and another device located within a known geofenced location to collect additional event data (pg. 14-15 [0138]: “The periodic sensor data which might be captured includes a periodic sampling of the location coordinates from the GPS or other geo-reference hardware on the device which could either be catalogued purely from the perspective of logging the location of the client device or could also be used for a periodic sampling against one or more geo-fences stored with respect to the lone worker monitoring profile in question at or accessible to the monitoring server” teaches triggering user device to perform periodic (additional) collection of data wherein the device is located within a geofenced location); and 
performing the second operation only when the coordinate is within a known geofenced location that correlates to the monitored location (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated...By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches monitoring and notifying user departure from a safe working area (corresponds to performing a second operation) only when the system can monitor and correlate user’s coordinates with a predefined geofence)...
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Hunt et al. in view of Watson et al. does not appear to explicitly teach determining a frequency of movements from the sequence of coordinates; in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation...determining a frequency of the pattern of specific movements.
However, BELL et al. teaches determining a frequency of movements from the sequence of coordinates (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement);
	in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (pg. 6 [0087]: “The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme. This analysis can enable the server 102 to determine the zip code associated with the home residence, typical commuting start and end times, and diurnal behavior patterns to inform the predictive model” teaches based on the sequence and frequency of a trip between two locations visited, the server is enabled to execute the determination of a zip code associated with a home residence, commuting times, and behavioral patterns to inform the predictive model (second operation) based on the trip (specified operation))...
	determining a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 19,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17.
Hunt et al. in view of Watson et al. does not appear to explicitly teach but BELL et al. teaches wherein: the database is cloud-based processing entity (¶[0081]: “In some embodiments, the server 102 can reside in a data center and form a node in a cloud computing infrastructure” teaches the server within the system 100 includes the memory 110 (database) which is within a cloud computing infrastructure (cloud-based processing entity)) that provides artificial intelligence (Al) learning (¶[0060]: “In some embodiments, the location information analytics mechanism can use one or more machine learning techniques to determine or refine attributes in one or more profiles-” teaches the machine learning techniques for location information analytics are used within the system to determine or refine attributes in profiles (location-based operation mapping)) based on received real-time coordinates (¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points (coordinates) in real-time is taught as the movement of a user in an area of a location) and archived coordinates that correspond to known patterns of specific movements (¶[0118]: “To this end, in step 706, the LIF module 112 can quantize the time as well as the geographical coordinate of a session (or, if the LIF module 112 does not identify sessions, the geographical coordinate of a location data point). In particular, the LIF module 112 can be configured to identify common temporal patterns” teaches the LIF module contains information of the temporal patterns of the geographical coordinates of allocation data point; ¶[0071]: “In some embodiments, the LIF module 112 and/or the LIA module 114 can be implemented in software stored in the non-transitory memory device 110, such as a non-transitory computer readable medium” teaches the LIF/LIA module which contains information of the temporal patterns is implemented in software stored in a memory, thus the information of the temporal patterns are stored in the memory for use in the software; ¶[0056]: “The annotation information can be one of the features used to determine attributes associated with the target entity. The annotation information can be received from external sources, such as a website, a database, or any source information to which the disclosed location information analytics mechanism has access” teaches annotation information as information that includes location information and stored within a database; ¶[0067]: “Furthermore, the LIF module 112 can also group (or merge) two or more sessions into a cluster, and, optionally, add annotation information to sessions and/or clusters based on information from external data sources…In some embodiments, the annotation information can include one or more of: demographic information such as census data on a location housing cost statistics of a location (e.g. from public records to know average home sales price or rental cost)…” teaches the LIF module containing annotation information which includes location information stored (archived) within a database); and the processor provides a sequence of coordinates to the cloud-based processing entity (¶[0086]:“The server 102 can be configured to identify and classify specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity. The server 102 subsequently analyzes the AoAs collectively to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles” teaches the server within the cloud computing infrastructure is provided with a series of location points of the target entity within an AoA to determine patterns); and the cloud-based processing entity of the database: determines a statistical model of movements (¶[0120]:“ More particularly, to characterize a cluster based on an information gain, the LIF module 112 can be configured to receive all data points currently within a cluster and quantize field values (e.g., attributes) associated with the data points. Then, the LIF module 112 can construct histograms of these quantized fields and interpret them as statistical distributions” teaches the statistical distributions (statistical model) of the quantized field values (attributes such as movements gathered by the LIF module)); and generates a predictive model using predictive analytics on data in the database to correlate a statistical frequency of coordinates with the known patterns of specific movements (¶[0129]: “The LIA module 114 can be configured to determine the home location (also known as a home attribute of the profile) by analyzing the movement patterns of the target entity between AoAs, whether a particular location (e.g., the AOA corresponding to the particular location) is known to be (or is likely to be) a residence, including, for example, a house, an apartment and a condo, a commercial/residential density around the location, a frequency of the particular location (e.g., the AOA corresponding to the particular location) relative to other AoAs” teaches the LIA module to correlate the movement patterns of the target entity’s movements between AoAs (known movement) to the frequency of the particular location (statistical frequency of coordinates); ¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location), to forecast specific movements and an effect of the specific movements (¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location; ¶[0054]: “In some embodiments, the profile can be used by service providers to predict future behaviors of the target entity, and provide adapted services to the target entity based on the predicted future behaviors. For example, the location information analytics mechanism can use one or more profiles to generate a predictive model that can predict the location and/or the type of locations/venues that a corresponding target entity may be located at any given time” teaches future behaviors are predicted (forecast specific movements) thus an adapted service is provided to the target entity based on the predicted behavior (effect of movements)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 20,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17. 
Hunt et al. further teaches wherein the network-connected device comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device); and
the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).

Response to Arguments
Applicant's arguments filed on 07/08/2022 with respect to the 35 U.S.C. 112(b) rejection to claims 11 and 18 have been fully considered. Applicant asserts the amendments to the claims overcome the 35 U.S.C. 112(b) rejection (Remarks, pg. 12). While it is acknowledged that the previous ground of 35 U.S.C. 112(b) rejection to claims 11 and 18 has been withdrawn, the amendments necessitated a new ground of 35 U.S.C. 112(b) rejection.

Applicant's arguments filed on 07/08/2022 with respect to the 35 U.S.C. 101 rejection to claims 1, 10, and 17 have been fully considered but they are not persuasive. Applicant asserts the following: “Applicants have amended each of the independent claims to now affirmatively recite that the received data includes "translation activity data that corresponds to at least one specific movement of a monitored sensor..." The independent claims further recite a more comprehensive description of what is the claimed monitored location as "monitored location, in which movement/translation activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data." These added features are clearly not abstract ideas that cover mental processes. Thus, the claims, as now amended, are statutory under § 101” (Remarks, pg. 13).
Examiner’s Response:
The Examiner respectfully disagrees. As indicated in the present rejection, the recitation of “monitored location, in which movement/translation activities captured by at least one sensor are monitored” is part of the following limitation: “in response to receiving the coordinate data, determine that the geographic location of the network-connected device is monitored location, in which movement/translation activities captured by at least one sensor are monitored”, which is directed to the monitoring of captured sensor data. In other words, the recitation of “in which movement/translation activities captured by at least one sensor are monitored” describes that the type of data that is being monitored is captured sensor data. A human mind is able to determine a location is a monitored location (corresponds to making a judgment) and monitor (corresponds to evaluating) sensor data. Therefore, the limitation is directed to a mental process.
The additional elements of “receives, via at least one of the device interface and the NID, data collected by at least one of the user device and the receiver and aggregator device, the data comprising (i) at least one coordinate data that is, at least in part, indicative of a geographic location of the network-connected device and (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Further, these limitations amount to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Therefore, these limitations do not integrate the abstract idea into a practical application or amount to significantly more. 
Applicant relies on the arguments above regarding independent claims 10 and 17, therefore the response above applies to those claims.

Applicant's arguments filed on 07/08/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-20 have been fully considered but they are not persuasive. 
Applicant asserts “With regards to the first listed element (i), the prior art is devoid of any teaching or suggestion of Applicants claimed "monitored location, in which movement/translation activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data "” (Remarks, pg. 15).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As indicated in the present rejection, Watson et al. teaches (ii) translation activity data that corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches sensor data corresponding to the movement of the monitored sensor; pg. 4 [0036]-[0041] teach translation activity data that corresponds to sensor data; also see pg. 6 [0076] for various types of monitored sensors)...
in which movement/translation activities captured by at least one sensor are monitored, the monitored location comprising geolocation transmitters physically located within the monitored location that transmit the coordinate data (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” and pg. 7 [0080] teach location sensors are physically located within a monitored location and transmit geolocation data wherein movement/translation activities are captured; pg. 7-8 [0086] teaches geolocation data include coordinate data).


Applicant asserts “Similarly, with regards to the third listed element (iib ), nowhere within Hunt or Watson, and specifically within cited paragraph [0065] or [0069] of Hunt is there any reference to or suggestion of "in response to determining that the geographic location is a monitored location:... identify, from a database, a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data." The reference merely identifies if a user is present at a predefined location based on a coordinate. The reference fails to suggest anything having to do with identifying performance of a specific operation within the monitored location that correlates to specific movements presented by translation activity data that is captured by a sensor. The specific operation occurs within the monitored location and is not synonymous with nor suggested by the person commuting to and from home, which involves activity outside of the claimed monitored location” (Remarks, pg. 15).
Examiner’s Response:
The Examiner respectfully disagrees. As indicated in the present rejection, Hunt et al. teaches in response to determining that the geographic location is a monitored location: determine which specific movements are presented by the translation activity data (pg. 6 [0070]-[0071]: “The scenario module 210, in one embodiment, is configured to identify a travel scenario based on the user position data...As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” teaches determining user’s specific movements as presented by the travel scenario data (translation activity data) in response to determining user’s position data);
identify, from a database, a performance of a specific operation within the monitored location that correlates to the specific movements presented by the translation activity data (pg. 8 [0085]: “As an example, if a registered user is traveling to a vacation home, the scenario module 210 may identify the travel scenario as "traveling to vacation home" and the appliance setting module 215 may instruct a smart water heater appliance at the vacation home to begin heating water at a specific time indicated by a time parameter. The time parameter may further indicate to the smart water heater appliance when it is to stop heating water (e.g., at the end of an expected stay by the registered user)” teaches identifying performance of the specific operation of “begin heating water at a specific time” within the monitored location of the “vacation home” wherein the operation is correlated with a user’s specific movements presented by the travel scenario (translation activity data) of “traveling to vacation home”; pg. 7 [0080] teaches data are stored in database).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125